UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT For the Six Months Ended December 31, 2014 Table of Contents A Message to Our Shareholders 2 Portfolio Holdings By Country 10 Expense Example 10 Schedule of Investments 13 Statement of Assets and Liabilities 18 Statement of Operations 19 Statements of Changes in Net Assets 20 Financial Highlights 22 Notes to Financial Statements 24 Approval of Investment Advisory Agreement 36 Additional Information 41 Privacy Notice 42 Portfolio 21 Global Equity Fund Dear Shareowners, Friends, and Clients, This has been an exciting 6 months for the Fund, culminating in an announcement at the end of the year that Portfolio 21 has successfully merged with Trillium Asset Management.Trillium has over $2.2 billion in assets under management as of 12/31/2014, Trillium is focused exclusively on sustainable and responsible investing. Trillium has assumed responsibility for the Portfolio 21 brand and the management of the Portfolio 21 Global Equity Fund.Members of the Portfolio 21 investment team, including Jim Madden, Tony Tursich, Beth Williamson, and Emily Lethenstrom are now Trillium employees with ownership interest in the combined firm. Both Trillium and Portfolio 21 were founded in 1982 and integrate Environmental, Social, and Governance (ESG) factors into the investment process as a way to identify the companies we believe are best positioned to potentially deliver strong long-term performance. Over the years, Portfolio 21 and Trillium have collaborated on many issues.Sharing a deep concern about the proposed Pebble Mine in Bristol Bay Alaska, we brought the investor perspective to the United States Environmental Protection Agency and the White House in filings urging the administration to protect vital salmon resources.Similarly, we have led investors in urging the Obama Administration to adopt robust methane regulations.And in Oregon, we are working with our good friends at Ceres to urge Oregon legislators to remove the Clean Fuel Program sunset provisions. Portfolio 21 will continue to follow the same investment process and will continue to have the same office in Portland, working closely with Trillium’s headquarters in Boston, and offices in Larkspur, CA and Durham, NC. Performance overview This was a year that was defined by the outperformance of U.S. stocks, as well as two events that almost no one—economists, companies, or investors—saw coming at the beginning of the year: 1) The price of oil dropped almost 50%, 2) The yield on the 10 year Treasury dropped over 25% to 2.17%. 2 Performance 6 1 3 5 10 Since as of December 31, 2014 (unaudited) Months Year Year Year Year Inception Retail (PORTX) -2.75 -0.46 Institutional (PORIX) -2.60 -0.17 MSCI ACWI -1.90 Periods greater than one year are average annual returns. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 877-351-4115. PORIX performance reflects a blend of retail class shares (PORTX) and institutional class shares (PORIX) adjusted to reflect institutional class (PORIX) fees.PORTX performance is used from fund inception date, 9/30/99, until the launch of PORIX on 3/30/07.PORIX performance is used from 3/30/07 to date. Gross Expense Ratio* Class R 1.42% Class I 1.12% * Gross expense ratio is from the Fund’s prospectus dated October 27, 2014. The decoupling of U.S. stocks from the rest of the world has been pronounced over the previous ten years.This divergence was especially prominent in 2014 and drove “buy the dip” to the extreme as investors piled somewhat indiscriminately into domestic stocks.Meanwhile, the Euro continued to tumble as the possibility of Greece’s exit from the eurozone resurfaced at a time when economic growth was elusive across the region.High unemployment and deflation concerns continued to hamper debt reduction efforts even in stronger countries like Germany. As the U.S. stock market continued to outperform foreign counterparts, the dollar continued to appreciate against other global currencies, doubling the headwinds for international investors.The Fund’s overweighting of Western Europe was somewhat offset by its underweighting of Asia Pacific.Both areas were bolstered by strong stock selection during the fourth quarter and 2014, led by United Kingdom (UK) and Japanese positions, including Croda International, Compass Group, Panasonic, and KDDI. On the oil front, lower gas prices should be a boon to consumer spending and, at least in the short term, reduce inflation.Less inflationary pressure should give the Federal Reserve more leeway in timing short-term rate hikes.However, lower oil prices can also bring ripple effects.Financial markets are much more levered to the Energy sector than is the economy as a whole.Continued weakness in oil prices could have a wider negative impact as energy 3 companies and oil exporting nations encounter financial woes.Also, although oil does not compete directly with renewable energy in developed markets, the perception is that the two are negatively correlated.Renewable and energy efficiency related stocks dropped sharply in reaction to oil’s price decline in the fourth quarter. The Fund’s fossil fuel free strategy was a driver of outperformance in the fourth quarter as the Energy sector sank.The Materials, Consumer Discretionary, and Financials sectors also boosted performance through good stock selection.Materials stocks in the Fund gained 4% as a whole, while the Materials sector of the MSCI ACWI Index declined more than 5%.On the down side, overweighting of the Information Technology and Industrial sectors was amplified by weak stock selection.In particular, holdings in these sectors that correlate with the Energy sector suffered. Environmental Performance Not only did the Fund’s fossil fuel free strategy contribute to outperformance in the fourth quarter, it also contributed to the Fund’s strong environmental performance.Across all sectors, Portfolio 21 identifies and invests in companies that have lower carbon intensities than their peer set.Carbon intensity is the average emission rate of a given pollutant from a given source relative to the intensity of a specific activity.Utilizing data from Trucost, a leading global research and environmental data provider, the carbon intensity of the Fund and its benchmark, the MSCI All Country World Index (ACWI), were calculated for nine greenhouse gases and then converted into tons of carbon dioxide equivalents. At the close of the quarter, Portfolio 21 Global Equity Fund achieved a 56% lower carbon footprint than the MSCI ACWI. Carbon Footprint Source: Trucost While low carbon intensity is an essential characteristic of companies held in the Fund, Portfolio 21 also considers a company’s environmental impact.Alternatively stated, the impact a company has on water use, waste, land and water pollutants, air pollutants, and natural resource use.To determine the 4 overall environmental impact of the Fund and its benchmark, Trucost weights a company’s environmental impact by revenue and the amount of environmental impact the company contributes to the portfolio based on the Fund’s ownership share.All of the companies in the portfolio are then added together, creating the environmental impact apportioned to the Fund.This is then normalized by the total revenue apportioned by each holding to create the data presented in the chart below. Total Environmental Footprint Source: Trucost Total Environmental Footprint by Category Source: Trucost These metrics demonstrate the effectiveness of Portfolio 21’s inclusion of environmental research in portfolio management.For more information on the Fund’s impact as it compares with the benchmark and additional information on the methodologies used, please see our latest Global Equity Fund Environmental Impact Report which can be found on our website. Performance Leaders Shares of Tractor Supply climbed after the company beat third quarter earnings forecasts on strong sales comparisons and gross margin improvement.Shares gained more than 30% over the past 6 months.The stock had previously been weak on concern over the impact of the Midwest farm economy.The stock slipped over the previous three quarters on concern over the impact of the Midwest farm economy.However, Tractor Supply targets small farmers and ranchers with little exposure to the more cyclical and weather dependent commercial and industrial farming sector.The company is also well guarded from encroachment from the likes of Amazon.com due to regional focus of store 5 products.Going forward, sales comps will likely improve in 2015, after a year of slowing comparisons, and intensify as the economic recovery endures and consumer spending accelerates.Tractor Supply could add new stores at a faster pace and/or repurchase shares to increase shareholder value further. After a sluggish first half, Croda International showed signs of renewed growth in the third quarter.Investors noticed, bidding the stock up over 20% during the last 6 months.The Consumer Care division is the company’s main driver, depending heavily on innovation to maintain industry-leading margins.Focus on new products and customization enabled all three components of the division, Personal Care, Health Care, and Crop Care, to return to organic growth.As the risks of toxic chemicals become better known, Croda’s emphasis on less harmful ingredients becomes more attractive to clients such as Unilever, P&G, and Henkel.With over 65% of its raw materials coming from renewable sources, Croda has staked out a large competitive advantage in the fast growing green chemical space.As a result of Croda’s focus on renewable inputs, less than 1% of the company’s existing raw materials are classified as carcinogenic, mutagenic, or reproductive toxins (CMR) or persistent, bio-accumulative or toxic (PBT).In addition, Croda has an objective to replace these toxic raw materials when suitable renewable alternatives exist. Performance Laggards First Solar dropped after reporting a decline in utility projects in early November after generating record sales in 2013.Its fall continued in tandem with oil prices throughout the remainder of 2014.The stock ended down 30% for the second half.However, the pullback due to falling oil prices is an overreaction, as solar and oil are used for completely different applications.Furthermore, First Solar has some positives that may propel shares in 2015.Anti-dumping duties in the U.S. and Europe, entry into the residential solar market, and global political ambition supporting renewable energy are factors that bode well for the company’s future growth prospects. As with most companies involved with the oil and gas industries, Intertek’s stock took a beating during the second half, down over 10%.Weakness across the whole commodities sector is certainly a headwind for the company as customers push off capital expenditures until things turn up.But Intertek’s Commodities division accounts for only around 25% of the company’s sales and its strong exposure to the steadily growing Consumer Goods and Commercial & Electric areas should help the company weather the storm.Additionally, increasing environmental legislation bodes well for Intertek as customers require testing to meet compliance. New Positions We added several positions to the Global Equity Fund during the second half, including: Sempra Energy and Merck.Sempra Energy is a natural gas storage, transmission, and distribution company headquartered in San Diego, CA. 6 Sempra is the largest investor-owned utility in California.Its Southern California Gas subsidiary is the 5th largest gas distribution utility in the world.Sempra is also active in non-regulated areas.The company is majority owner of IEnova, Mexico’s only publicly listed energy infrastructure company.It also owns 80% of Luz del Sur, one of Peru’s largest electricity distributors, and 100% of Chilquinta Energia, a large Chilean distributor. Sempra’s California-based, regulated business is responsible for the majority of its revenue and income.A constructive regulatory environment and growing rate base provide a solid growth foundation while current capital expenditures focused on grid safety, reliability, and lower carbon intensity fill out the profile.Sempra Energy’s approach to meeting the growing energy needs of customers is based on a low-carbon model with four key elements: use of natural gas, energy efficiency, renewable power, and smart grid innovations.Capital expenditures planned for its smart grid deployments alone total approximately $3.5 billion for the years 2011-2020.The company has estimated the deployment will result in benefits between $3.8 and $7.1 billion, including both societal and environmental benefits.Sempra also offers unregulated growth through its other infrastructure exposure.Its Chilean and Peruvian investments have benefited from strong customer and energy use growth and produced an ROE of 14-16% with room to grow.IEnova has doubled in value since Sempra spun it off in 2013, catalyzed by Mexican energy reform and attendant infrastructure needs.Natural gas infrastructure and power generation (including renewables) are areas of current demand and Sempra expertise.In the U.S. non-regulated space, Sempra is active across the gas supply chain, yet has no exposure to fossil fuel exploration and production.Its largest project is a liquid natural gas (LNG) terminal in Louisiana that is currently slated to be converted from an import facility to one of the first LNG export terminals in the U.S. Sempra is poised to potentially benefit from the changing energy landscape in the U.S. Some of the risk of being an early mover in the area is mitigated by the company’s investments being relatively commodity-neutral. Merck is a diversified global healthcare company that delivers innovative health solutions through its prescription medicines, vaccines, biologic therapies, animal health and consumer products; which it markets directly and through its joint ventures.Following the Schering-Plough acquisition, just under half of the company’s sales are generated in the U.S. We are attracted to Merck’s portfolio of high-margin branded pharmaceuticals and promising pipeline of new drugs.The company is through the worst of its patent cliff, which has inhibited growth over the past four years.Merck still faces patent losses on Nasonex and Zetia over the next few years but now just around 15% of Merck’s total sales are subject to patent losses, down from 25% over the past five years.Existing drugs and new products, including diabetes and HIV treatments and vaccines, are helping to offset generic competition.Furthermore, cost cutting efforts and savings from the Schering-Plough 7 acquisition are helping the bottom line.We believe Merck’s growth rate may improve in 2016, as the company plans to launch several new products. Merck has shifted its research and development focus toward areas of unmet medical needs from incremental improvements in existing treatments, which we believe provides greater growth potential due to a higher probability of regulatory success and stronger pricing power.Merck is early in the immuno-oncology (IO) development, along with Bristol Myers and Roche, which seems to be on track to becoming a game-changer in cancer treatment.IO therapy data suggests improved progression free survival, fewer toxicities, and may have broad applicability in a variety of cancers.Merck’s cancer immunotherapy drug, pembrolizumab, has an initial indication for melanoma, followed by lung cancer in 2016.It could be the first IO class drug to attain marketing approval in both Europe and the U.S. Keytruda (the U.S. version of the drug) received accelerated approval on September 4.Additionally, Merck is developing a BACE (Beta-secretase) inhibitor Alzheimer’s drug that could transform how the condition is treated.Merck is a leader in the field, with AstraZeneca further behind.Finally, the recent acquisition of Idenix provides an entry into the lucrative Hepatitis-C market with pipeline products holding similar characteristics to Gilead’s market leading Sovaldi.Merck could differentiate itself with a product that is easier to use and has a shorter treatment duration to gain market share. Conclusion We look forward to reporting on the integration of Portfolio 21 with Trillium.We are excited about the additional resources the combined firm will bring to our stock research and risk control efforts.We also believe there are opportunities for even greater shareholder advocacy on our holdings given Trillium’s longstanding leadership in this area. Sincerely, The Portfolio 21 Global Equity Fund Investment Management Team Jim Madden Tony Tursich Chief Investment Officer Senior Portfolio Manager Beth Williamson Emily Lethenstrom Senior Research Analyst Senior Research Analyst 8 The information provided herein represents the opinion of the Portfolio Managers of the Fund and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting methods.Investing in foreign securities is riskier than investing in domestic securities.The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.Portfolio 21’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy.There are no assurances that the Fund will achieve its objective and/or strategy. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see the schedule of investments in the report for current Fund holdings. The MSCI ACWI (All Country World Index) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The MSCI ACWI consists of 44 country indices comprising 23 developed and 21 emerging market country indices.Returns reported reflect the net total return index, which reinvests dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. An investment cannot be made directly in an index. Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year.This is not a forecast of the Fund’s future performance.Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Return on Equity (ROE) is the amount, expressed as a percentage, earned on a company’s common stock investment for a given period. Must be preceded or accompanied by a prospectus. The Fund is distributed by Quasar Distributors, LLC. 9 Portfolio 21 Global Equity Fund PORTFOLIO HOLDINGS BY COUNTRY at December 31, 2014 (Unaudited) Portfolio Holdings Percent of Net Assets Australia $ % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Japan % Netherlands % Portugal % South Africa % South Korea % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Other Assets in Excess of Liabilities % $ % EXPENSE EXAMPLE For the Six Months Ended December 31, 2014 (Unaudited) As a shareholder of Portfolio 21 Global Equity Fund (the “Fund”), you incur two types of costs (1) transaction costs and (2) ongoing costs, including investment advisory fees, distribution fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/14 – 12/31/14). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of 10 Portfolio 21 Global Equity Fund EXPENSE EXAMPLE (Unaudited), Continued any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, distribution fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 11 Portfolio 21 Global Equity Fund EXPENSE EXAMPLE (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/14 12/31/14 7/1/14 – 12/31/14* Portfolio 21 Global Equity Fund Retail Class Actual $ 972.50 Hypothetical (5% annual return before expenses) Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/14 12/31/14 7/1/14 – 12/31/14* Portfolio 21 Global Equity Fund Institutional Class Actual $ 974.00 Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.42% for Retail Class shares and 1.12% for Institutional Class shares multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 12 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 98.1% Air Freight & Logistics: 1.5% United Parcel Service, Inc. (United States) $ Automobiles & Components: 2.6% Denso Corp. (Japan) Johnson Controls, Inc. (United States) Banks: 7.1% Banco Santander SA (Spain) Bank of New York Mellon Corp. (United States) New Resource Bank (United States) (a)(b)(c) SVB Financial Group (United States) (a) The Toronto Dominion Bank (Canada) (a) Westpac Banking Corp. (Australia) Capital Goods: 3.5% Atlas Copco AB – Class A (Sweden) Eaton Corp. PLC (Ireland) Siemens AG (Germany) Chemicals: 2.2% Croda International PLC (United Kingdom) Johnson Matthey PLC (United Kingdom) Commercial Services & Supplies: 3.3% IHS, Inc. (United States) (a) Intertek Group (United Kingdom) Waste Management, Inc. (United States) Communications Equipment: 2.6% Ericsson (Sweden) QUALCOMM, Inc. (United States) Computers & Peripherals: 1.7% Apple, Inc. (United States) Construction & Engineering: 1.1% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 4.3% Koninklijke Philips Electronics NV (Netherlands) Nike, Inc. (United States) Panasonic Corp. (Japan) Consumer Finance: 1.1% American Express Co. (United States) Diversified Financial Services: 1.8% Intercontinental- Exchange Group, Inc. (United States) Food & Staples Retailing: 1.2% Jeronimo Martins, SGPS, SA (Portugal) The accompanying notes are an integral part of these financial statements. 13 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited), Continued Shares Value Food, Beverage & Tobacco: 2.4% Danone (France) $ Unilever PLC (Netherlands) Health Care Equipment & Services: 1.3% Elekta AB (Sweden) Hotels, Restaurants & Leisure: 1.2% Compass Group PLC (United Kingdom) Insurance: 6.0% Allianz SE (Germany) Metlife, Inc. (United States) Swiss Re AG (Switzerland) The Travelers Companies, Inc. (United States) Internet Software & Services: 1.6% eBay, Inc. (United States) (a) IT Services: 1.7% Visa, Inc. (United States) Materials: 4.8% Ecolab, Inc. (United States) Novozymes A/S – Class B (Denmark) Praxair, Inc. (United States) Svenska Cellulosa AB – Class B (Sweden) Media: 1.2% Reed Elsevier PLC (United Kingdom) Multiline Retail: 1.2% Woolworths Holdings Ltd. (South Africa) Multi-Utilities: 1.1% Sempra Energy (United States) Personal Products: 1.3% L’Oreal (France) Pharmaceuticals & Biotechnology: 9.4% Biogen Idec, Inc. (United States) (a) Merck & Co., Inc. (United States) Novartis AG (Switzerland) Novo-Nordisk A/S – Class B (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a)(d) Real Estate: 2.6% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SE-REIT (France) Retailing: 3.2% The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) (d) Semiconductors & Semiconductor Equipment: 3.6% First Solar, Inc. (United States) (a) Samsung Electronic Co. Ltd. (South Korea) The accompanying notes are an integral part of these financial statements. 14 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited), Continued Shares Value Semiconductors & Semiconductor Equipment (Continued) Taiwan Semiconductor Manufacturing Company Ltd. SA – ADR (Taiwan) (d) $ Software & Services: 6.1% Adobe Systems, Inc. (United States) (a) Ansys, Inc. (United States) (a) Google, Inc. – Class A (United States) (a) Google, Inc. – Class C (United States) (a) SAP SE (Germany) Technology Hardware & Equipment: 2.7% Cisco Systems, Inc. (United States) International Business Machines Corp. (United States) Telecommunication Services: 5.4% China Mobile Ltd. (Hong Kong) KDDI Corp. (Japan) Verizon Communications, Inc. (United States) Vodafone Group PLC – ADR (United Kingdom) Transportation: 5.0% Canadian Pacific Railway Ltd. (Canada) (a) East Japan Railway Co. (Japan) Koninnklijke Vopak NV (Netherlands) Ryder Systems, Inc. (United States) (d) Utilities: 2.3% ITC Holdings Corp. (United States) National Grid PLC (United Kingdom) TOTAL COMMON STOCKS (Cost $367,142,374) PREFERRED STOCKS: 1.2% Banks: 1.2% Banco Bradesco SA (Brazil) (d) TOTAL PREFERRED STOCKS (Cost $5,727,740) SHORT-TERM INVESTMENTS: 0.5% Money Market Funds: 0.5% 2,149,626 First American Prime Obligations Fund – Class Z, 0.020%^ TOTAL SHORT-TERM INVESTMENTS (Cost $2,149,626) The accompanying notes are an integral part of these financial statements. 15 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited), Continued Shares Value INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 0.1% Money Market Funds: 0.1% 608,400 First American Prime Obligations Fund – Class Z, 0.020%^ $ TOTAL INVESTMENT PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (Cost $608,400) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $375,628,140) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) A portion of this security is considered illiquid. As of December 31, 2014, the total market value of illiquid securities was $1,937,329 or 0.4% of net assets. (c) Affiliated company as defined by the Investment Company Act of 1940. (d) This security or a portion of this security was out on loan at December 31, 2014. As of December 31, 2014, the total market value of loaned securities was $586,699 or 0.1% of net assets. ADRAmerican Depositary Receipt REITReal Estate Investment Trust ^ Seven-day yield as of December 31, 2014. Percent of Total Country Net Assets Australia % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Japan % Netherlands % Portugal % South Africa % South Korea % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Other Assets in Excess of Liabilities % % The accompanying notes are an integral part of these financial statements. 16 Portfolio 21 Global Equity Fund (This Page Intentionally Left Blank.) 17 Portfolio 21 Global Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014 (Unaudited) ASSETS Investments in securities, at value Unaffiliated securities (cost $373,659,492) $ Affiliated securities (cost $1,968,648) Total Investments in securities, at value (cost $375,628,140) Receivables Fund shares sold Dividends and interest Other receivables Prepaid expenses Total assets LIABILITIES Payables: Payable for collateral received for securities loaned Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Distribution fees – Retail Class Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain on investments and foreign currency Net unrealized appreciation on investments Net unrealized depreciation on foreign currency and translation of other assets and liabilities in foreign currency ) Net assets $ * Includes loaned securities with a market value of $ Retail Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ Institutional Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 18 Portfolio 21 Global Equity Fund STATEMENT OF OPERATIONS For the six months ended December 31, 2014 (Unaudited) INVESTMENT INCOME Dividends (net of foreign withholding tax of $242,470) $ Income from securities lending Interest Total investment income EXPENSES Investment advisory fees Distribution fees - Retail Class Transfer agent fees Administration fees Custody fees Fund accounting fees Reports to shareholders Registration fees Miscellaneous expenses Audit fees Trustee fees Chief Compliance Officer fees Legal fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on unaffiliated investments and foreign currency transactions Net realized gain on affiliated investments Change in net unrealized depreciation on investments ) Change in net unrealized depreciation of translation of other assets and liabilities in foreign currency ) Net realized and unrealized loss on investments and foreign currency transactions ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 19 Portfolio 21 Global Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, Year Ended June 30, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and foreign currency transactions Net realized gain on affiliated investments — Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) of translation of other assets and liabilities in foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) From net realized gain Retail Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares – Retail Class (a) ) Net increase in net assets derived from net change in outstanding shares – Institutional Class (c) Total increase in net assets from capital share transactions Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (accumulated) net investment income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 20 Portfolio 21 Global Equity Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions for Retail Class shares is as follows: Six Months Ended December 31, 2014 Year Ended (Unaudited) June 30, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase (decrease) $ ) $ ) (b) Net of redemption fees of $0 and $1,598, respectively. Effective August 14, 2013 the 2.00% redemption fee was eliminated. (c) Summary of capital share transactions for Institutional Class shares is as follows: Six Months Ended December 31, 2014 Year Ended (Unaudited) June 30, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (d) Net increase $ $ (d) Net of redemption fees of $0 and $1,357, respectively. Effective August 14, 2013 the 2.00% redemption fee was eliminated. The accompanying notes are an integral part of these financial statements. 21 Portfolio 21 Global Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Retail Class Six Months Ended December 31, Year Ended June 30, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income * Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) — Total distributions ) Paid-in capital from redemption fees * Net asset value, end of period/year $ Total return )%^ % % )% % % SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate 22 %^ 40
